Citation Nr: 0809532	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a meniscectomy of 
the left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthroscopic 
surgery of the right knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1978 to May 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 and later 
by the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In September 2004, the RO provided a 
notification letter to the veteran in which he was advised 
the he could submit evidence showing that his left and right 
knee conditions had increased in severity, such as statements 
from his doctor and statements from other individuals who 
were able to describe the manner in which his disability had 
become worse.  More recently, in January 2007, he was 
provided another notification letter which advised that 
examples of evidence should include information about ongoing 
treatment records, recent Social Security determinations, 
statements from employers, or statements discussing his 
disability symptoms from people who had witnessed how they 
affected him.  

Significantly, however in Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.  

The Court held that adequate section 5103(a) notice for the 
appellant's increased-compensation claim should have 
included, at a minimum, notification that he must either 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on his employment and daily 
life.  Additionally, because at least some of the higher 
disability ratings authorized under the DC (and referenced 
DCs) under which his disability is rated are based on 
specific criteria beyond the obvious effect of the worsening 
of the disability and its effect upon his employment and 
daily life, the Secretary should have notified the appellant, 
at least in general terms, of the information and evidence 
necessary to establish these more specific criteria.  
Further, if an increase in disability is found, the notice 
should have indicated that a disability rating would be 
assigned by applying relevant DCs based on the nature, 
severity, and duration of the symptoms and their impact upon 
his employment and daily life to the extent permitted by law.

Applying these principles to the present case, the Board 
finds that veteran was previously provided VCAA notification 
letters, but they did not meet all the requirements set forth 
in Vazquez-Flores v. Peake.  In this regard, the letters did 
not include at least a general description of the criteria 
necessary to demonstrate entitlement to a higher rating.  A 
remand is required to correct this deficiency.  

The Board finds that additional development of evidence is 
required.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran's most 
recent disability evaluation examination was conducted over 
three years ago in 2004.  During the hearing held in 
September 2007, the veteran testified that since the 2004 
examination, he had required knee surgery.  In order to 
assess the severity of the service-connected knee disorders 
since the surgery, the Board concludes that another VA 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for right and left knee 
disorders.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the service-
connected conditions and the effect of 
that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
veteran.  

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
right and left knee disorders.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected knee 
disorders.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
knee at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  The presence of any 
instability or subluxation should be 
noted.  If necessary to ascertain that, 
the veteran should be afforded imaging or 
other diagnostic studies.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



